Mr. Justice Wright delivered the opinion of the court. This was a suit by appellee against appellants for damages for the publication of an alleged libelous article in a newspaper called The Danville Daily Press, of which the appellant John Beard was the general manager. The trial by jury ended in a verdict and judgment for $800, to reverse which this appeal is brought, and it- is argued, to effect such reversal, that the court admitted improper evidence, rejected competent evidence, gave wrong instructions and refused proper instructions.' The article published of and concerning appellee, we think was highly libelous and wholly unjustifiable. Its language and sentiments in many respects unfitted it for public prints and we feel compelled, for the same reason, to refrain from reciting it in this opinion. It is enough to say that all the venom that can be engendered by envy and malice appears in every line of it. It contains no clever phrase, but it is the shriek of a vulgar mind dominated by the demon of hate. The article was written by Crayton, the publisher of another paper, and sent to the editor of appellants’ paper and published in its columns. Appellants offered to prove upon the trial that appellee had published an article in the Commercial, a newspaper of which he was the publisher, reflecting upon Crayton, and it is argued these reflections provoked the libel that was afterward published. The court rejected such evidence, as we think, properly; for as we have said before, the publication of the libelous article was wholly unjustifiable, and there was nothing in the Commercial’s reflections that even mitigated the Press article. The appellant Beard claimed he knew nothing of the libel before its publication and had ■ not authorized it to be published, and therefore he should not be held liable for its publication — and inasmuch as he could not have intentionally or willfully caused its publication he was not liable for punitive damages. The evidence shows, however, that Beard was the general manager of the publication and was authorized by the directors to control the policy of the paper. He had also' assumed to do this, and had employed Bobinson, the editor who published the libel. We think Beard as much responsible for the publication as if he knew the libel was about to be published and did not prevent it. In other words a person can not avoid liability by putting instruments of harm, which he is authorized and it is his duty to control, into the hands of others, and then by abandoning the same in the hands of his agent, be heard to say that the agent acted without his knowledge or consent, after the harm has been accomplished. The instructions of the court on this line applied the correct principles and were therefore right. We find no prejudicial errors in the ruling of the court upon the evidence in the case' nor upon the instructions to the jury, and all that was proper in the refused instructions was contained in those given by the court. In truth the instructions contained as a whole as fair and impartial an exposition of the law as the rights of appellants’ case demanded. The damages were not excessive, and it may be well conceived the jury awarded only actual damages. We are unwilling to say that such a libel, published in the way this one was published — in the columns of a newspaper having a large circulation, in a populous community, does not actually damage the victim of its venom the whole amount of the verdict that was returned. It is inconceivable to persons of correct thought and sentiment, having a proper regard for the characters and feelings of others in civilized society, how the amount of damages in this suit could afford adequate compensation for the contumely and humiliation of such a libel. We can not presume the jury gave punitive damages, and even if they did, it was proper against both defendants— at least within the right of the jury to do so, in their sound discretion. If the appellant Beard had no actual knowledge of the libel — and from the evidence he probably did not — still if he neglected to control his agent in this respect, and that he did, that was equivalent to a reckless disregard of the rights of others which was equal to a willful or intentional wrong. The judgment will be affirmed.